UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1430



ROZA HASSEN MOHAMMED,

                                                          Petitioner,

          versus


JOHN ASHCROFT,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-506-876)


Submitted:   January 24, 2005             Decided:   February 9, 2005


Before WILKINSON and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jeremy L. McKinney, IMMIGRATION LAW CENTER, Greensboro, North
Carolina, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Margaret Perry, Senior Litigation Counsel, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Roza Hassen Mohammed, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming, without opinion, the immigration judge’s

denial of her application for asylum, withholding of removal, and

protection    under       the   Convention    Against   Torture.*      The   Board

affirmed the ruling of the immigration judge that Mohammed was not

a credible witness and did not sustain her burden of proof.

Mohammed contends that her testimony was credible and corroborated

and was therefore sufficient to establish eligibility.

          To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence [s]he presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”              INS v. Elias-Zacarias, 502

U.S. 478, 483-84 (1992).          We have reviewed the evidence of record

and conclude that Mohammed fails to show that the evidence compels

a contrary result.

          Nor       can    Mohammed    show    that     she    was   entitled   to

withholding    of     removal     under   8   U.S.C.    §     1231(b)(3)   (2000).



     *
      Mohammed seeks to argue that the immigration judge erred in
denying her Convention Against Torture claim solely on the basis of
a negative credibility finding. However, as Mohammed did not raise
this issue before the Board, we lack jurisdiction to consider the
argument because Mohammed has not exhausted “all administrative
remedies.” 8 U.S.C. § 1252(d) (2000); Asika v. Ashcroft, 362 F.3d
264, 267 n.3 (4th Cir. 2004), cert. denied, __ U.S. __, 2005
U.S.L.W. 35839 (U.S. January 10, 2005) (No. 04-256).

                                      - 2 -
“Because the burden of proof for withholding of removal is higher

than for asylum--even though the facts that must be proved are the

same--an applicant who is ineligible for asylum is necessarily

ineligible   for    withholding    of     removal    under   [8   U.S.C.]

§ 1231(b)(3).”     Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir.

2004).

          We deny the petition for review.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          PETITION DENIED




                                  - 3 -